Name: COMMISSION REGULATION (EC) No 1992/97 of 14 October 1997 on applications for import licences for rice submitted in the first five working days of October 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96
 Type: Regulation
 Subject Matter: plant product;  EU finance;  tariff policy;  international trade
 Date Published: nan

 L 282/4 EN Official Journal of the European Communities 15 . 10 . 97 COMMISSION REGULATION (EC) No 1992/97 of 14 October 1997 on applications for import licences for rice submitted in the first five working days of October 1997 pursuant to the arrangements provided for in Council Regulation (EC) No 1522/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1522/96 of 24 July 1996 opening and providing for the administra ­ tion of certain tariff quotas for imports of rice and broken rice ('), as amended by Commission Regulation (EC) No 1 1 2/97 (2), and in particular Article 5 (2) thereof, Whereas, pursuant to Article 5 (2) of Regulation (EC) No 1522/96, the Commission must decide within 10 days of the closing date for the submission of licence applications the extent to which applications can be granted and must fix the available quantities for the following tranche; Whereas, in the light of the quantities for which applica ­ tions are submitted during the first five working days of October 1997 and the quantities available, licences may be issued subject to the application of a standard per ­ centage reduction, HAS ADOPTED THIS REGULATION: Article 1 Import licences may be issued in respect of licence ap ­ plications for rice submitted under the arrangements provided for in Regulation (EC) No 1522/96 in the first five working days of October 1997 and notified to the Commission, subject to the application of a standard percentage reduction to the quantities applied for of 59,0664 % . Article 2 This Regulation shall enter into force on 15 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 190, 31 . 7. 1996, p . 1 . h) OJ L 20 , 23 . 1 . 1997, p . 23 .